Judgment, Supreme Court, New York County, rendered May 23, 1972, convicting defendant, after a jury trial, of the crimes of robbery in the second degree (two counts), grand larceny in the third degree, and assault in the second degree, unanimously modified, on the law, to the extent of reversing defendant’s convictions of the counts of grand larceny in the third degree and assault in the second degree and dismissing those counts of the indictment. The judgment, as so modified, is affirmed. Order, Supreme Court, New York County, entered on March 14, 1973, denying defendant’s motion to vacate the judgment based on newly-discovered evidence, unanimously affirmed. On the facts in the instant case, defendant’s conviction on the robbery charges necessarily requires a dismissal of the inclusory concurrent counts of grand larceny in the third degree and assault in the second degree. (People v Grier, 37 NY2d 847; People v Hankins, 48 AD2d 649; People v Pyles, 44 AD2d 784.) We have considered the other points urged by appellant and find them without merit. Concur—Kupferman, J. P., Murphy, Silverman, Markewich and Yesawich, JJ.